Citation Nr: 1433017	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for post myelitic pain, right lower extremity, status post transverse myelitis.

2.  Entitlement to a rating in excess of 40 percent for post myelitic pain, left lower extremity, status post transverse myelitis.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from December 1968 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

By way of history, a January 1991 rating decision granted service connection for transverse myelitis and assigned a 10 percent rating, effective January 1, 1989.  The Veteran filed his current claim for an increased rating for such disability that was received by VA on December 17, 2004.  Subsequently, a March 2005 rating decision awarded a 30 percent rating for post myelitic pain status post transverse myelitis, effective December 17, 2004.  Thereafter, the Veteran entered a notice of disagreement with the assigned rating and requested a hearing before a Decision Review Officer at the RO in June 2005.  In a December 2005 statement of the case, the RO found clear and unmistakable error in the March 2005 rating decision that awarded the 30 percent rating as the evidence at such time supported a 40 percent rating for the left lower extremity.  As such, a 40 percent rating for post myelitic pain, left lower extremity, status post transverse myelitis, was awarded, effective December 17, 2004.  The December 2005 statement of the case also granted a separate 10 percent rating for post myelitic pain, right lower extremity, status post transverse myelitis, effective December 17, 2004.  

Thereafter, in a May 2007 rating decision, the rating for the Veteran's post myelitic pain, right lower extremity, status post transverse myelitis was increased to 30 percent, effective October 13, 2005.  In January 2009, the Veteran was scheduled for a February 2009 hearing before a DRO.  Thereafter, in a February 2009 statement, the Veteran canceled his DRO hearing and indicated that he did not wish to be rescheduled for such hearing.  In a March 2009 supplemental statement of the case, the RO informed the Veteran that the issuance of the December 2005 statement of the case was premature as such was issued without scheduling him for his requested DRO hearing, which, as indicated previously, was subsequently withdrawn.  Such document also awarded a 40 percent rating for the Veteran's post myelitic pain, right lower extremity, status post transverse myelitis, effective October 13, 2005.  Later in March 2009, the Veteran perfected his appeal by submitting a VA Form 9.  

In a February 2013 decision, the Board acknowledged that the Veteran did not submit a timely substantive appeal subsequent to the issuance of the December 2005 statement of the case; however, in light of the RO's actions indicating that such document was issued prematurely and continued his appeal in the March 2009 supplemental statement of the case, the Board found that such issues were properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As such, in February 2013, the Board remanded the case for additional development.

While on remand, in an October 2013 rating decision, the agency of original jurisdiction (AOJ) assigned an earlier effective date of October 2, 2001, for the 40 percent ratings for the bilateral lower extremities and awarded a total disability rating for compensation based on individual unemployability (TDIU) effective the same date, which the AOJ identified as the date VA received the Veteran's claim for an increased rating.  In this regard, the Board finds it perplexing that an effective date of October 2, 2001, for such increased ratings and TDIU was assigned in that, as noted previously, the current appeal stems from an increased rating claim that was received on December 17, 2004.  In this regard, the Veteran's October 2, 2001, claim was adjudicated in a final December 2002 rating decision.  However, for the purpose of this decision, the Board will review the increased rating claims for the entire appeal period as defined by the AOJ.

As indicated previously, the Veteran requested a DRO hearing in his June 2005 notice of disagreement, but withdrew such request in a February 2009 communication.  Therefore, the Board finds that there are no outstanding hearing requests.

The Board further observes that, in the February 2013 remand, it was noted that in March 2009, the Veteran filed a claim of entitlement to service connection for hearing impairment.  Thereafter, in a June 2009 letter, the RO advised the Veteran that his claim for service connection for a hearing condition was being processed.  In September 2009, he was afforded a VA examination with respect to such issue.  At such time, the examiner opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or a result of his documented hearing loss in service.  The Board noted, however, the issues of entitlement to service connection for hearing loss and tinnitus were never adjudicated by the AOJ.  Therefore, the Board did not have jurisdiction over them and they were referred to the AOJ for appropriate action.  After careful review, it does not appear as if the AOJ adjudicated these issues, therefore they are referred once again to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2013, which were considered by the AOJ in the most recent October 2013 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's post myelitic pain, right lower extremity, status post transverse myelitis, is manifested by radiating pain, numbness, atrophy, weakness, and limitation of knee motion, resulting in an unstable or antalgic gait, difficulty ambulating, loss of balance, and osteoporosis, most nearly approximating a severe disability of Muscle Group XIV.

2.  For the entire appeal period, the Veteran's post myelitic pain, left lower extremity, status post transverse myelitis, is manifested by radiating pain, numbness, atrophy, weakness, and limitation of knee motion, resulting in an unstable or antalgic gait, difficulty ambulating, loss of balance, and osteoporosis, most nearly approximating a severe disability of Muscle Group XIV.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for post myelitic pain, right lower extremity, status post transverse myelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.124a, Code 8010-5314 (2013).

2.  The criteria for a rating in excess of 40 percent for post myelitic pain, left lower extremity, status post transverse myelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.124a, Code 8010-5314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2005, sent prior to the initial unfavorable decision issued in March 2005, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  While the March 2006 letter was provided to the Veteran subsequent to March 2005 rating decision, the AOJ readjudicated this claim in the March 2009 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Mayfield, supra; Prickett, supra.

Moreover, with respect to the Veteran's claim for a higher initial rating for his post myelitic pain of the right lower extremity, he has appealed with respect to the initially assigned rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service VA and private treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The Veteran was afforded VA examinations in December 2001, January 2005, November 2006, May 2013, and July 2013, in order to assess the nature and severity of his bilateral lower extremity disabilities.  The Veteran has not alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral lower extremity disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial and increased rating claims and no further examination is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that, there was substantial compliance with the February 2013 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In February 2013, the Board directed the AOJ to request that the Veteran identify any outstanding treatment records, obtain any such identified records as well as updated VA treatment records, and afford the Veteran a VA examination to assess the current severity of his bilateral lower extremity disabilities.  A March 2013 post-remand letter was sent to the Veteran in which it was requested that he provide or identify any outstanding treatment records.  The Veteran did not respond.  Further, as noted, VA treatment records dated through April 2013 have been uploaded to Virtual VA, and such records were considered in the most recent October 2013 supplemental statement of the case.  Again, as noted above, the Veteran was also afforded VA examinations in May 2013 and July 2013, which as discussed above, are adequate for rating purposes.  Accordingly, the Board finds that there has been substantial compliance with the February 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends entitlement to ratings in excess of the 40 percent for his service-connected bilateral lower extremities is warranted.  He is currently receiving 40 percent ratings under Code 8010-5314 for muscle group functionality.  In this regard, Code 8010, relevant to the evaluation of myelitis, provides that the minimum rating for such disability is 10 percent.  38 C.F.R. § 4.124a further provides that such disorder and its residuals are part of a group of neurological disorders which may be evaluated from 10 to 100 percent disabling on proportion to the impairment of motor, sensory, or mental function which they produce.  38 C.F.R. § 4.73, Code 5314 pertains to the evaluation of muscle group XIV relevant to the extension of the knee as well as flexion of the hip and knee.

Specifically, Code 5314 provides the criteria for rating injuries to Muscle Group XIV.  These muscles affect extension of the knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band acting with Muscle Group XVII (see Code 5317) in postural support of body; and acting with hamstrings in synchronizing hip and knee.  The muscles in Group XIV include the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Ratings for slight (0 percent), moderate (10 percent), moderately severe (30 percent), and severe (40 percent) muscle injuries are provided.  

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe, depending on the type of injury sustained, the history and complaints, and objective clinical findings.  For the purposes of evaluating muscle injury, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area. Also, muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

VA treatment records dated during the course of the appeal through April 2013 reflect complaints of pain radiating down both of the legs with numbness in the feet;  atrophy and weakness to the right lower extremity due to myelitis; and atrophy of the left lower leg.

On December 2001 VA examination, the Veteran complained of extremity pain and weakness of both lower extremities.  Upon physical examination, the Veteran had an unstable gait, hyperesthesia of the left lower extremity, weakness of the bilateral lower extremities (4/5 of the right lower extremity and 2-3/5 of the left lower extremity), and atrophy (mild on the right lower extremity and moderate on the left lower extremity).  

A November 2004 EMG/NCV (electromyograph/nerve conduction study) revealed chronic left L5-S1 radiculopathies, in acute exacerbation on the top of the left peroneal neuropathy, partial, above the fibular head.  

On January 2005 VA examination, the Veteran reported that he has difficulty ambulating since both legs had substantially weakened and he also loses his balance.  Neurological evaluation revealed hypoactive deep tendon reflexes of 4/5 on the right lower extremity; and 2-3/5 on the left lower extremity with noted atrophy of  the left hamstring and gastrocnemius muscles.  There was also hypoesthesia on both lower extremities.  The examiner concluded that the Veteran had motor weakness on the left lower extremity with resultant muscular atrophy.  He also noted that the Veteran's pain was not related to the joint.  

On November 2006 VA examination, the Veteran reported weakness of both lower limbs.  It was noted that previous VA examinations revealed that his condition resulted in further weakening of his legs, particularly on the left side, which had significantly atrophied due to the neuropathy.  The Veteran also reported that numbness had persisted and was "patchy" in nature; however, no paresthesias were described.  In this regard, he indicated that he had weakness and numbness of the bilateral lower extremities.

Upon motor examination, the Veteran's bilateral lower extremities, with the affected muscles of the hamstring and gastrocnemius, resulted in 4/5 muscle strength.  It was noted that he had poor muscular strength and the affected nerve was the lumbosacral group.  Upon sensory examination of the bilateral lower extremities, the Veteran had normal sensation to vibration, pain, light touch, and position sense. 

It was further observed that the Veteran had muscle atrophy of the hamstrings, with the left side measuring 19 inches and the right side measuring 21 inches, and the gastrocnemius, with the left side measuring 12 inches and the right side measuring 14 inches.  Such was noted to be a direct effect of nerve damage.  Deep tendon reflexes were 1+ bilaterally at the knees and ankles.  Plantar reflex were normal bilaterally.  The Veteran had an antalgic gait and was shown to have difficulty in maintaining balance due to uncoordinated muscle strength.  The examiner noted diagnoses of transverse myelitis and left chronic radiculopathy, L5-S1.  

On May 2013 VA examination, osteoporosis of the tibia/femur/knee area due to weakness/disuse and left leg atrophy due to transverse myelitis were diagnosed.  The Veteran reported severe weakness of both legs/knees during a flare-up with weakness resulting in the major functional impact.  He had about 10 to 20 degrees of additional loss of motion relevant to extension during a flare-up.  On examination, the Veteran had zero to 135 degrees of range of motion of the right knee with no objective evidence of painful motion.  He had zero to 125 degrees of range of motion of the left knee with no objective evidence of painful motion.  Following repetitive motion testing, the Veteran's right knee range of motion remained the same while his left knee range of motion ranged from 5 to 115 degrees.  It was noted that the Veteran's additional limitation of range of motion resulted from less movement than normal bilaterally, weakened movement on the left, excess fatigability  bilaterally, atrophy of disuse on the left, disturbance of locomotion bilaterally, and interference with sitting, standing, and weight-bearing bilaterally.  Muscle strength testing revealed 4/5 on the right and 3/5 on the left.   It was also noted that the Veteran's right leg circumference was 37.5 centimeters while the left leg circumference was 30 centimeters.   

The examiner opined that the osteoporosis in the bones of the Veteran's lower extremities, especially around the knees, and the left leg atrophy were at least as likely as not due to the transverse myelitis.  In this regard, the examiner noted that the Veteran's in-service transverse viral myelitis caused the lower extremities to lose motor and sensory function in varying degrees.  While he eventually recovered some motor and sensory function in both of his lower extremities, his left lower extremity remained weaker than the right lower extremity.  Such chronic derangement in both motor and sensory innervation of the muscles led to weakness and numbness, which caused osteoporosis of the involved bones of the extremity, in the Veteran's case, the left lower extremity.

On July 2013 VA examination, the Veteran reported that his left lower leg muscles had atrophied and claimed that both legs would go numb with intermittent shooting pains.  It was observed that he had atrophy of the thigh and gastrocnemius muscles on the left.  He reported muscle weakness.  Upon examination,  it was noted that his gait was abnormal as he walked with a limp due to atrophy of the thigh and gastrocnemius muscles on the left.  Strength was 5/5 on the right and 4/5 on the left.  Deep tendon reflexes were normal bilaterally.  The Veteran had muscle atrophy with measurements of the hamstrings on the left as 48 centimeters and 50 centimeters on the right, and gastrocnemius on the left as 29 centimeters and 39 centimeters on the right.  The Veteran had no right lower extremity muscle weakness, and mild left lower extremity muscle weakness.  It was noted that a June 2013 MRI report revealed broad based disc bulges causing mild anterior thecal sac indentation and mild bilateral neural forminal narrowing at L2/L3 down to L5/S1; disc dessication at L4/L5; posterocentral annular tear at L3/L4; and mild degenerative changes of the lumbosacral spine.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's post myelitic pain, status post transverse myelitis, of the bilateral lower extremities is manifested by radiating pain, numbness, atrophy, weakness, and limitation of knee motion, resulting in an unstable or antalgic gait, difficulty ambulating, loss of balance, and osteoporosis, most nearly approximating a severe disability of Muscle Group XIV.

However, the Board finds that a rating in excess of 40 percent for the Veteran's bilateral leg disability is not warranted under Code 5314 as such is the maximum schedular rating allowable under such Code.  The Board has considered whether such service-connected disabilities may be rated under other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the only muscle group shown to be affected is Muscle Group XIV as such involves the hamstring and gastrocnemius muscles, with resulting functional impairment of the knee.  Indeed, there is no indication that there is any involvement of the hip or pelvis.

The Board acknowledges that the Veteran experiences limited range of motion in his knees, however, such does not warrant a separate rating as the assigned 40 percent rating for the muscle injury contemplates impairment of the knee function.  Furthermore, with regard to the Veteran's neurological complaints, to include numbness and radiating pain, the Board likewise finds that such are considered in his 40 percent rating under Code 5314.  Specifically, the residual impairment from the Veteran's transverse myelitis in his bilateral lower extremities has been rated based on functional impairment, which predominately affects Muscle Group XIV.  Such functional impairment includes limitations based on his neurological complaints, as myelitis is indeed a neurologic disease.  As such, the Board finds that, to assign separate ratings for musculoskeletal or neurological impairment resulting from such disease would be tantamount to pyramiding.  See Esteban, supra.  Rather, the Veteran's current 40 percent rating for each extremity contemplates all residuals of his myelitis, which includes radiating pain, numbness, atrophy, weakness, and limitation of knee motion.

The Board has considered whether staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral lower extremity disabilities with the established criteria found in the rating schedule.  The Board finds that such disabilities are fully addressed by the rating criteria under which it is rated.  In this regard, the Veteran is in receipt of 40 percent ratings for each lower extremity for the residuals of his transverse myelitis, which includes symptoms of radiating pain, numbness, atrophy, weakness, and limitation of knee motion.  Moreover, such ratings contemplate the functional impairment resulting from such symptomatology, to specifically include an unstable or antalgic gait, difficulty ambulating, loss of balance, and osteoporosis.  Therefore, the Board finds that there are no additional symptoms of his bilateral lower extremity disabilities that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In the instant case, the Veteran has been awarded a TDIU for the entire appeal period based on his service-connected bilateral lower extremity disabilities.  As such, the issue of TDIU is moot with respect to the issues adjudicated herein.   

In sum, Board finds that the preponderance of the evidence is against the initial and increased rating claims on appeal.  As such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

An initial rating in excess of 40 percent for post myelitic pain, right lower extremity, status post transverse myelitis, is denied.

A rating in excess of 40 percent for post myelitic pain, left lower extremity, status post transverse myelitis, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


